ORDER
PER CURIAM.
Paul and Deborah Flinn appeal the trial court’s judgment assuming jurisdiction over their minor son (hereinafter, “A.F.”) after finding that A.F. had been neglected.
We have reviewed the briefs of the parties and the record on appeal. We find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 636 S.W.2d 30, 32 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential valué. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
The judgment is affirmed. Rule 84.16(b).